DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment/arguments filed on 11/24/2020 which was in response to the office action mailed 8/24/2020 (hereinafter the prior office action).
Claim(s) 1, 3-6, 8-14 and 16-18 is/are pending. 
Claim(s) 1, 3, 5, 8, 14 and 16-17 is/are amended.
Claim(s) 2, 7 and 15 is/are cancelled.
Claim(s) 1 and 14 is/are independent.
Applicant’s amendments have overcome prior Claim objection(s).
Applicant’s amendments have necessitated new Claim objection(s).
Applicant’s amendments have overcome prior rejection(s) based on 35 U.S.C. 112 except for the one(s) as outlined below.
Applicant’s amendments have overcome prior rejection(s) based on 35 U.S.C. 101.

Response to Arguments
Applicant’s arguments, filed 11/24/2020, have been fully considered but they are not persuasive.

Applicant summarizes and quotes paragraphs from the prior art in Pg. 8-11 in “Remarks”, and then in Pg. 11 Applicant states the general allegation that “However, the Applicants believe that the above-mentioned paragraphs of Pileggi fail to teach or suggest the amended recitation in claim 1, "a communication unit coupled to the control unit and configured 

Examiner respectfully disagrees because, as outlined in the rejection, Pileggi teaches the communication unit as presented in the above limitations. This is because Pileggi teaches a processor and memory of controller/computer system that communicates with other components (Para. 197); further, Pileggi teaches that a power grid with real and imaginary components, i.e. AC power grid, is used, and current values are used at each bus/node (Para. 53); further, Pileggi teaches that power, voltage and current values are used by a power system controller (Para. 55), where controller receives power, current and voltage measurement data; further, Pileggi teaches that the measurement data is used to tune the grid analysis system (Para. 181); further, Pileggi teaches that real-time monitoring and controlling is performed (Para. 191); and finally, Pileggi teaches that smart meters and power electronic devices can be used to obtain measurements (Claim 9), where such meters/devices are separate measuring devices, i.e. outside the power conversion apparatus. 
Thus, because there are no further and specific remarks from Applicant regarding why the prior art of Pileggi does not teach the claimed limitation, the prior art of the combination of Pileggi and Chen clearly teach the claim limitations as outlined in the response to Applicant’s arguments above as well as in the rejection below.
.


Information Disclosure Statement
The references cited in the information disclosure statement(s) (IDS) submitted on 12/17/2020 have been considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a control unit configured to receive…decompose…set…” in Claim 1, 
“a communication unit…configured to receive…receive…calculate…” in Claim 1,
“wherein the communication unit is configured to transmit” in Claim 1,
“a voltage measurer…configured to measure…” in Claim 10,
“an analog-to-digital converter configured to receive…convert…” in Claim 11,
“the control unit is configured to transform…” in Claim 12,
“steps of…receiving, by a communication unit…” in Claim 14,
“steps of…receiving, by a control unit…” in Claim 14,
“steps of…decomposing, by the control unit…and transmitting…” in Claim 14,
“steps of…calculating, by the communication unit…” in Claim 14,
“steps of…transmitting, by the communication unit…” in Claim 14,
“step of…transmitting, by the communication unit…” in Claim 16,
“step of…transmitting, by the communication unit…” in Claim 17, and
“step of…transforming, by the control unit…” in Claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claim(s) 1 and 14 is/are objected to because of the following informalities:  
Claims 1 and 14 recite “which are adjacent”, and it should be “which is adjacent”. Examiner made an error when suggesting the amendment with the word “are” in Page 8 of the prior office action. However, the “which” refers to “a block” which is singular. Thus, it should be “which is” and not “which are”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 3-6, 8-14 and 16-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
More specifically,
Claims 1 and 14 recite “select” and “selecting” (respectively) “the fundamental frequency component of the plurality of frequency components and a block of consecutive harmonic components the plurality of frequency components which are adjacent to the fundamental frequency component as a voltage operational signal”. This term seems to be incomplete and its meaning or metes and bounds is not understandable. This is because it is unclear how these components are “select[ed]” as a “voltage operational signal”, when these components are still in the frequency domain, after the “voltage signal” had been decomposed into the frequency domain earlier in the claim. An intermediate step seems to be missing where these components are selected (while the rest of the components are discarded), and then transformed back into the time domain, which is then set as the “voltage operational signal”. For examining purposes, it is assumed that this intermediate step is recited in the claims. Applicant may amend (with support from Applicant’s Specification and Drawings), or present arguments to clarify this lack of clarity presented by the Examiner; or by any other appropriate correction. Further, the Examiner notes that Applicant might not be able to incorporate Examiner’s interpretation of the missing intermediate step by amending the claims, because the Specification and Drawings seem to lack clear support for transforming (using, for example, an inverse Fourier Transform or an inverse Fast Fourier Transform) 

The rest of the claim(s) 3-6, 8-13 and 16-18 depend(s) upon the above rejected claim(s) 1 and 14, and it/they do not cure(s) the deficiency of the above rejected claim(s) 1 and 14, and thus are also rejected under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-6, 9-12, 14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pileggi et al. (U.S. Pub. No. 2017/0184640) (hereinafter “Pileggi”) in view of Chen et al. (U.S. Pub. No. 2014/0108324) (hereinafter “Chen”).

Regarding claim 1, Pileggi teaches a smart grid integration system (Para. 192 - - system/method used for “modeling, analyzing and monitoring smart grids”) 

comprising: an AC grid, (Para. 53 - - power grid with real and imaginary components, i.e. AC power grid, is used)

and at least one power conversion apparatus, (Fig. 7, Para. 192 - - power converter used; Para. 191 - - real-time monitoring and controlling is performed) 

each power conversion apparatus comprising: an AC output port electrically connected to the AC grid, (Fig. 7 - - converter output is connected to power grid; Para. 191 - - real-time monitoring and controlling is performed) 

(Para. 55 - - power, voltage and current values are used by a power system controller, where controller receives power, current and voltage data; Para. 181 - - measurement data used to tune the grid analysis system; Para. 191 - - real-time monitoring and controlling is performed) 

wherein the control unit is configured to decompose the voltage signal into a plurality of frequency components (Para. 159 - - voltage signal can be decomposed into a plurality of frequency components in a Fourier series) 

…and a communication unit coupled to the control unit (Para. 197 - - processor and memory of controller/computer system communicates with other components) 

and configured to receive a current signal corresponding to a current flowing through the AC grid through a current port to generate a current information signal, (Para. 53 - - power grid with real and imaginary components, i.e. AC power grid, is used, and current values used at each bus/node; Para. 55 - - power, voltage and current values are used by a power system controller, where controller receives power, current and voltage data; Para. 181 - - measurement data used to tune the grid analysis system; Para. 191 - - real-time monitoring and controlling is performed) 

and wherein the current is measured by a current measuring unit installed outside the at least one power conversion apparatus, (Para. 53 - - current values used at each bus/node; Para. 55 - - power, voltage and current values are used by a power system controller, where controller receives power, current and voltage data; Para. 181 - - measurement data used to tune the grid analysis system; Para. 191 - - real-time monitoring and controlling is performed; Claim 9 - - smart meters and power electronic devices can be used to obtain measurements, where such meters/devices are separate measuring devices, i.e. outside the power conversion apparatus)

wherein the communication unit is configured to receive the voltage operation signal transmitted from the control unit (Para. 55 - - power, voltage and current values are used by a power system controller, where controller receives power, current and voltage data) 

and calculate power information by multiplying the voltage operation signal and the current information signal, (Para. 63 - - power is calculated by multiplying voltage and current) 

wherein the communication unit is configured to transmit the power information to a management center outside the power conversion apparatus through a communication port. (Para. 55 - - system can be used with an energy management system; Para. 197 - - processor and memory of controller/computer system communicates with other components; Para. 201 - - remote communication employed such that system can communicate with management center outside of conversion apparatus via network/Internet) 


But Pileggi does not explicitly teach to select the fundamental frequency component of the plurality of frequency components and a block of consecutive harmonic components from the plurality of frequency components which are adjacent to the fundamental frequency component as a voltage operation signal,


However, Chen teaches to select the fundamental frequency component of the plurality of frequency components and a block of consecutive harmonic components from the plurality of frequency components which are adjacent to the fundamental frequency component as a voltage operation signal, (Para. 5, 48, 81 - - data analytic engine can be applied to a smart grid and a power plant system; Para. 75 - - plurality of frequencies are selected; Para. 76 - - fundamental frequency is included along with consecutive harmonic components, where frequency domain signal is converted back to time-domain signal as the voltage operation signal; also, see related 112 rejection)

Pileggi and Chen are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain analysis of data in a smart grid system.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the Pileggi, by incorporating the above limitation(s) as taught by Chen.

One of ordinary skill in the art would have been motivated to do this modification in order to select the scenario with a minimum fitness score where a small number of dominant frequency components contain the majority of data, as suggested by Chen (Para. 74, 75).



Regarding claim 3, the combination of Pileggi and Chen teaches all the limitations of the base claim(s).
Pileggi further teaches wherein the power conversion apparatus further comprises: a monitoring unit coupled to the control unit and the communication unit. (Para. 191 - - real-time monitoring and controlling is performed) 



Regarding claim 4, the combination of Pileggi and Chen teaches all the limitations of the base claim(s).
Chen further teaches wherein a communication link is formed between the monitoring unit and the management center through the communication port. (Fig. 6 - - sensors used to monitor physical systems which then communicate data to modeling and integration system) 

Pileggi and Chen are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain analysis of data in a smart grid system.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Pileggi, by incorporating the above limitation(s) as taught by Chen.

One of ordinary skill in the art would have been motivated to do this modification in order to use a large number of sensors to monitor a complex physical system, as suggested by Chen (Para. 18).



Regarding claim 5, the combination of Pileggi and Chen teaches all the limitations of the base claim(s).
Chen further teaches wherein a communication link is formed between the communication unit and a monitoring unit outside the power conversion apparatus through the communication port. (Fig. 6 - - sensors used to monitor physical systems which then communicate data to modeling and integration system) 

Pileggi and Chen are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain analysis of data in a smart grid system.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Pileggi, by incorporating the above limitation(s) as taught by Chen.

One of ordinary skill in the art would have been motivated to do this modification in order to use a large number of sensors to monitor a complex physical system, as suggested by Chen (Para. 18).



Regarding claim 6, the combination of Pileggi and Chen teaches all the limitations of the base claim(s).
Chen further teaches wherein a communication link is formed between the monitoring unit and the management center. (Fig. 6 - - sensors used to monitor physical systems which then communicate data to modeling and integration system) 

Pileggi and Chen are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain analysis of data in a smart grid system.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Pileggi, by incorporating the above limitation(s) as taught by Chen.

One of ordinary skill in the art would have been motivated to do this modification in order to use a large number of sensors to monitor a complex physical system, as suggested by Chen (Para. 18).



Regarding claim 9, the combination of Pileggi and Chen teaches all the limitations of the base claim(s).
Pileggi further teaches wherein the power conversion apparatus further comprises: a power conversion unit configured to receive a DC power source through a DC input port and convert the DC power source into an AC power source, (Fig. 7 - - converter converts power from DC to AC; Para. 191 - - real-time monitoring and controlling is performed) 

 (Fig. 7 - - converter output is connected to power grid; Para. 191 - - real-time monitoring and controlling is performed) 



Regarding claim 10, the combination of Pileggi and Chen teaches all the limitations of the base claim(s).
Pileggi further teaches wherein the power conversion apparatus further comprises: a voltage measurer coupled to the control unit and configured to measure a voltage of the AC power source as the voltage signal. (Para. 55 - - power, voltage and current values are used by a power system controller, where controller receives power, current and voltage data; Para. 181 - - measurement data used to tune the grid analysis system; Para. 191 - - real-time monitoring and controlling is performed) 



Regarding claim 11, the combination of Pileggi and Chen teaches all the limitations of the base claim(s).
Pileggi further teaches wherein the communication unit comprises: an analog-to-digital converter configured to receive the current signal and convert the current signal into the current information signal. (Para. 53 - - current values used at each bus/node; Para. 55 - - power, voltage and current values are used by a power system controller, where controller receives power, current and voltage data; Para. 181 - - measurement data used to tune the grid analysis system; Para. 191 - - real-time monitoring and controlling is performed) 



Regarding claim 12, the combination of Pileggi and Chen teaches all the limitations of the base claim(s).
Pileggi further teaches wherein the control unit is configured to transform the voltage signal from time domain to frequency domain by a Fourier transform or a Fast Fourier Transformer to decompose the voltage signal into the plurality of frequency components. (Para. 159 - - voltage signal can be decomposed into a plurality of frequency components in a Fourier series) 



Regarding claim 14, Pileggi teaches a method of processing power information of a smart grid integration system, (Para. 192 - - system/method used for “modeling, analyzing and monitoring smart grids”) 

the method comprising the steps of: (a) receiving, by a communication unit, a current signal corresponding to a current flowing through an AC grid to generate a current information signal, (Para. 53 - - power grid with real and imaginary components, i.e. AC power grid, is used, and current values used at each bus/node; Para. 55 - - power, voltage and current values are used by a power system controller, where controller receives power, current and voltage data; Para. 181 - - measurement data used to tune the grid analysis system; Para. 191 - - real-time monitoring and controlling is performed) 

wherein the current is measured by a current measuring unit installed outside at least one power conversion apparatus, (Para. 53 - - current values used at each bus/node; Para. 55 - - power, voltage and current values are used by a power system controller, where controller receives power, current and voltage data; Para. 181 - - measurement data used to tune the grid analysis system; Para. 191 - - real-time monitoring and controlling is performed; Claim 9 - - smart meters and power electronic devices can be used to obtain measurements, where such meters/devices are separate measuring devices, i.e. outside the power conversion apparatus)

(b) receiving, by a control unit, a voltage signal of the AC grid, (Para. 55 - - power, voltage and current values are used by a power system controller, where controller receives power, current and voltage data; Para. 181 - - measurement data used to tune the grid analysis system; Para. 191 - - real-time monitoring and controlling is performed) 

 (c) decomposing, by the control unit, the voltage signal into a plurality of frequency components, (Para. 159 - - voltage signal can be decomposed into a plurality of frequency components in a Fourier series) 

(Para. 55 - - power, voltage and current values are used by a power system controller, where controller receives power, current and voltage data) 

(d) calculating, by the communication unit, power information by multiplying the voltage operation signal and the current information signal, (Para. 63 - - power is calculated by multiplying voltage and current) 

and (e) transmitting, by the communication unit, the power information to a management center. (Para. 55 - - power, voltage and current values are used by a power system controller, where controller receives power, current and voltage data, and system can be used with an energy management system; Para. 197 - - processor and memory of controller/computer system communicates with other components; Para. 201 - - remote communication employed such that system can communicate with management center outside of conversion apparatus via network/Internet) 


But Pileggi does not explicitly teach selecting the fundamental frequency component of the plurality of frequency components and a block of consecutive harmonic components from the plurality of frequency components which are adjacent to the fundamental frequency component as a voltage operation signal,

Chen teaches selecting the fundamental frequency component of the plurality of frequency components and a block of consecutive harmonic components from the plurality of frequency components which are adjacent to the fundamental frequency component as a voltage operation signal, (Para. 5, 48, 81 - - data analytic engine can be applied to a smart grid and a power plant system; Para. 75 - - plurality of frequencies are selected; Para. 76 - - fundamental frequency is included along with consecutive harmonic components, where frequency domain signal is converted back to time-domain signal as the voltage operation signal; also, see related 112 rejection)

Pileggi and Chen are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain analysis of data in a smart grid system.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Pileggi, by incorporating the above limitation(s) as taught by Chen.

One of ordinary skill in the art would have been motivated to do this modification in order to select the scenario with a minimum fitness score where a small number of dominant frequency components contain the majority of data, as suggested by Chen (Para. 74, 75).



Regarding claim 16, the combination of Pileggi and Chen teaches all the limitations of the base claim(s).
Pileggi further teaches wherein a communication link is formed between the communication unit and a monitoring unit through the communication port, in the step (e) further comprising the step of: transmitting, by the communication unit, the power information to the management center through the communication port and the monitoring unit. (Para. 55 - - power, voltage and current values are used by a power system controller, where controller receives power, current and voltage data, and system can be used with an energy management system; Para. 197 - - processor and memory of controller/computer system communicates with other components; Para. 201 - - remote communication employed such that system can communicate with management center outside of conversion apparatus via network/Internet) 



Regarding claim 17, the combination of Pileggi and Chen teaches all the limitations of the base claim(s).
Pileggi further teaches transmitting, by the communication unit, the current information signal to the management center. (Para. 55 - - power, voltage and current values are used by a power system controller, where controller receives power, current and voltage data, and system can be used with an energy management system; Para. 197 - - processor and memory of controller/computer system communicates with other components; Para. 201 - - remote communication employed such that system can communicate with management center outside of conversion apparatus via network/Internet) 



Regarding claim 18, the combination of Pileggi and Chen teaches all the limitations of the base claim(s).
Pileggi further teaches transforming, by the control unit, the voltage signal from time domain to frequency domain by a Fourier transform or a Fast Fourier Transformer to decompose the voltage signal into the plurality of frequency components. (Para. 159 - - voltage signal can be decomposed into a plurality of frequency components in a Fourier series) 



Claim(s) 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pileggi in view of Chen and further in view of McDANIEL et al. (U.S. Pub. No. 2016/0239010) (hereinafter “McDaniel”).

Regarding claim 8, the combination of Pileggi and Chen teaches all the limitations of the base claim(s).

But the combination of Pileggi and Chen does not explicitly teach wherein the current measuring unit is a current transformer or a Hall-effect sensor.

However, McDaniel teaches wherein the current measuring unit is a current transformer or a Hall-effect sensor. (Para. 11 - - current transformer used to measure current) 

Pileggi, Chen and McDaniel are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain analysis of data in a smart grid system.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by the combination of Pileggi and Chen, by incorporating the above limitation(s) as taught by McDaniel.

One of ordinary skill in the art would have been motivated to do this modification in order to provide small measuring devices to measure characteristics in an electrical grid, as suggested by McDaniel (Para. 1).



Regarding claim 13, the combination of Pileggi and Chen teaches all the limitations of the base claim(s).

Pileggi and Chen does not explicitly teach wherein when the number of the at least one power conversion apparatus is plural, the power conversion apparatuses are coupled in parallel to supply power to a load coupled to the power conversion apparatuses and the AC grid.

However, McDaniel teaches wherein when the number of the at least one power conversion apparatus is plural, the power conversion apparatuses are coupled in parallel to supply power to a load coupled to the power conversion apparatuses and the AC grid. (Fig. 1, 7 - - plurality of devices can be coupled in parallel) 

Pileggi, Chen and McDaniel are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain analysis of data in a smart grid system.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by the combination of Pileggi and Chen, by incorporating the above limitation(s) as taught by McDaniel.

One of ordinary skill in the art would have been motivated to do this modification in order to provide small measuring devices to measure characteristics in an electrical grid, as suggested by McDaniel (Para. 1).


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119